EXHIBIT 10.1
 
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
HENRY SCHEIN, INC. 2013 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 14, 2013)


THIS AGREEMENT (the “Agreement”) is made as of [Grant Date] (the “Grant Date”),
by and between Henry Schein, Inc. (the “Company”) and [Participant Name] (the
“Participant”).
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the Henry Schein, Inc. 2013 Stock Incentive
Plan (as amended and restated effective as of May 14, 2013), as amended from
time to time (the “Plan”) (a copy of which is on file with the Company’s
Corporate Human Resources Department and is available for Participant to review
upon request at reasonable intervals as determined by the Company), which is
administered by a Committee appointed by the Company’s Board of Directors (the
“Committee”); and
 
WHEREAS, pursuant to Section 9(a) of the Plan, the Committee may grant to Key
Employees shares of its common stock, par value $0.01 per share (“Common Stock”
or the “Shares”) in the amount set forth below; and
 
WHEREAS, the Participant is a Key Employee of the Company or a Subsidiary; and
 
WHEREAS, such Shares are to be subject to certain restrictions.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.                Grant of Shares.  Subject to the restrictions, terms and
conditions of this Agreement and the Plan, the Company hereby awards to the
Participant [Shares Granted] shares of validly issued Common Stock.  If the
Participant is a new hire, to the extent required by law, the Participant shall
pay the Company the par value ($0.01) for each Share awarded to the Participant
simultaneously with the execution of this Agreement.  Pursuant to Section 2
hereof, the Shares are subject to certain restrictions.  While such restrictions
are in effect, the Shares subject to such restrictions shall be referred to
herein as “Restricted Stock.”


2.                Restrictions on Transfer.  The Participant shall not sell,
transfer, pledge, hypothecate, assign or otherwise dispose of the Shares, except
as set forth in the Plan or this Agreement.  Any attempted sale, transfer,
pledge, hypothecation, assignment or other disposition of the Shares in
violation of the Plan or this Agreement shall be void and of no effect and the
Company shall have the right to disregard the same on its books and records and
to issue “stop transfer” instructions to its transfer agent.


3.                Restricted Stock.


(a)            Retention of Certificates.  Promptly after the date of this
Agreement, the Company shall issue stock certificates representing the
Restricted Stock unless it elects to recognize such ownership through book entry
or another similar method pursuant to Section 8 herein.  The stock certificates
shall be registered in the Participant’s name and shall bear any legend required
under the Plan or Section 4 of this Agreement.  Such stock certificates shall be
held in custody by the Company (or its designated agent) until the restrictions
thereon shall have lapsed.  Upon the Company’s request, the Participant shall
deliver to the Company a duly signed stock power, endorsed in blank, relating to
the Restricted Stock.


(b)            Rights with Regard to Restricted Stock.  The Participant will
have the right to vote the Restricted Stock, to receive and retain any dividends
payable to holders of Shares of record on and after the transfer of the
Restricted Stock (although such dividends shall be treated, to the extent
required by applicable law, as additional compensation for tax purposes if paid
on Restricted Stock), and to exercise all other rights, powers and privileges of
a holder of Common Stock with respect to the Restricted Stock set forth in the
Plan, with the exceptions that:  (i) the Participant will not be entitled to
delivery of the stock certificate or certificates representing the Restricted
Stock until the Restriction Period shall have expired; (ii) the Company (or its
designated agent) will retain custody of the stock certificate or certificates
representing the Restricted Stock and the other RS Property (as defined below)
during the Restriction Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restriction Period; (iv) any
dividends will be subject to the restrictions provided in Sections 3(c) and
3(d); and (v) the Participant may not sell, assign, transfer, pledge, exchange,
encumber or dispose of the Restricted Stock during the Restriction Period.
 
(c)            Treatment of Dividends and RS Property. In the event the
Participant receives a dividend on the Restricted Stock or the Shares of
Restricted Stock are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Stock
or representing a distribution or return of capital upon or in respect of the
Restricted Stock or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Stock, or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
Participant in respect of the Restricted Stock (collectively “RS Property”), the
Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including any certificates representing shares duly endorsed
in blank or accompanied by stock powers duly executed in blank, and such RS
Property shall be subject to the same restrictions, including that of Section
3(d), as the Restricted Stock with regard to which they are issued and shall
herein be encompassed within the term “Restricted Stock.”  Any RS Property
issued in the form of cash will not be reinvested in Shares and will be held
uninvested and without interest until delivered to the Participant at the end of
the Restriction Period, if applicable.


(d)            Vesting.


(i)            Unless otherwise provided expressly in a written agreement
between the Participant and the Company, subject to Section 3(e) below, the
Shares of Restricted Stock granted pursuant to Section 1 above shall become
vested and cease to be Restricted Stock (but shall remain subject to Section 5
of this Agreement) on the earliest of (i) the Participant’s death, (ii) the
Participant’s Disability, (iii) a Termination of Employment by the Company
without Cause occurring within the 2-year period following a Change of Control
and (iv) the fourth anniversary of the Grant Date; provided that the Participant
has not had a Termination of Employment any time prior to such date. For
purposes of this Agreement, a “Change of Control” shall mean a Change of Control
as defined in the Plan.


(ii)           There shall be no proportionate or partial vesting in the periods
prior to the vesting date and all vesting shall occur only on the vesting date;
provided that no Termination of Employment has occurred prior to such date.


(iii)          For purposes of this Agreement, “Disability” shall  mean the
approval of, and receiving benefits for, long term disability by the disability
insurance carrier under the Company’s (or if applicable, Subsidiary’s) long term
disability plan.


(iv)          When any Shares of Restricted Stock become vested, the Company
shall promptly issue and deliver, unless the Company is using book entry, to the
Participant a new stock certificate registered in the name of the Participant
for such Shares without the legend set forth in Section 4 hereof and deliver to
the Participant any related other RS Property, subject to applicable
withholding.


 
(e)            Forfeiture and Recoupment.


(i)            The Participant shall forfeit to the Company, without
compensation, other than repayment of any par value paid by the Participant for
such Shares, any and all unvested Shares of Restricted Stock (but no vested
portion of the Shares of Restricted Stock) and RS Property upon the
Participant’s Termination of Employment for any reason.


Form 1
2/14
 
 

--------------------------------------------------------------------------------

 


(ii)           Notwithstanding anything herein or in the Plan to the contrary,
the Shares of Restricted Stock and any RS Property provided for under this
Agreement are conditioned on the Participant not engaging in any Competitive
Activity (as defined below) from the date that is twelve (12) months prior to
the applicable vesting date set forth in Section 3(d) above (such applicable
vesting date, the “Payment Date”) through the first anniversary of such Payment
Date. If, on or after the date that is twelve (12) months prior to the Payment
Date but prior to the Payment Date, the Participant engages in a Competitive
Activity, all Shares of Restricted Stock and any RS Property (whether or not
vested) shall be immediately forfeited in their entirety, and the Participant
shall have no further rights or interests with respect to such Shares of
Restricted Stock and RS Property.  In the event that the Participant engages in
a Competitive Activity on or after the Payment Date but on or prior to the first
anniversary of such Payment Date, the Company shall have the right to recoup
from the Participant, and the Participant shall repay to the Company, within
thirty (30) days following demand by the Company, a payment equal to the Fair
Market Value of the aggregate Shares of Restricted Stock and any RS Property
payable to the Participant, and any dividends or other distributions thereafter
paid thereon; provided, that, the Company may require the Participant to satisfy
such payment obligations hereunder either by forfeiting and returning to the
Company such Shares of Restricted Stock, RS Property or any other Shares, or
making a cash payment or any combination of these methods, as determined by the
Company in its sole discretion.  The Company and its Subsidiaries, in their sole
discretion, shall have the right to set off (or cause to be set off) any amounts
otherwise due to the Participant from the Company (or the applicable Subsidiary)
in satisfaction of such repayment obligation, provided that any such amounts are
exempt from, or set off in a manner intended to comply with, the requirements of
Section 409A of the Code, to the extent applicable.


(iii)          The Participant hereby acknowledges and agrees that the
forfeiture and recoupment conditions set forth in this Section 3(e), in view of
the nature of the business in which the Company and its affiliates are engaged,
are reasonable in scope and necessary in order to protect the legitimate
business interests of the Company and its affiliates, and that any violation
thereof would result in irreparable harm to the Company and its affiliates. The
Participant also acknowledges and agrees that (i) it is a material inducement
and condition to the Company’s issuance of the Shares of Restricted Stock and
any RS Property that such Participant agrees to be bound by such forfeiture and
recoupment conditions and, further, that the amounts required to be forfeited or
repaid to the Company pursuant to forfeiture and recoupment conditions set forth
above are reasonable, and (ii) nothing in this Agreement or the Plan is intended
to preclude the Company (or any affiliate thereof) from seeking any remedies
available at law, in equity, under contract to the Company or otherwise, and the
Company (or any affiliate thereof) shall have the right to seek any such remedy
with respect to the Shares of Restricted Stock, any RS Property or otherwise.


(iv)          For purposes of this Agreement, the Participant will be deemed to
engage in a “Competitive Activity” if, either directly or indirectly, without
the express prior written consent of the Company, the Participant (i) takes
other employment with, renders services to, or otherwise engages in any business
activities with, companies or other entities that are competitors of the Company
or any of its affiliates, (ii) solicits or induces, or in any manner attempts to
solicit or induce, any person employed by or otherwise providing services to the
Company or any of its affiliates, to terminate such person’s employment or
service relationship, as the case may be, with the Company or any of its
affiliates, (iii) diverts, or attempts to divert, any person or entity from
doing business with the Company or any of its affiliates or induces, or attempts
to induce, any such person or entity from ceasing to be a customer or other
business partner of the Company or any of its affiliates, (iv) violates any
agreement between the Participant and the Company or any of its affiliates
relating to the non-disclosure of proprietary or confidential information of the
Company or any of its affiliates, and/or (v) conducts himself or herself in a
manner adversely affecting the Company or any of its affiliates, including,
without limitation, making false, misleading or negative statements, either
orally or in writing, about the Company or any of its affiliates. The
determination as to whether the Participant has engaged in a Competitive
Activity shall be made by the Committee in its sole discretion.


(f)            Withholding.  Participant shall pay, or make arrangements to pay,
in a manner satisfactory to the Company, an amount equal to the amount of all
applicable foreign, federal, state, provincial and local taxes that the Company
is required to withhold at any time.  In the absence of such arrangements, the
Company or one of its Subsidiaries shall have the right to withhold such taxes
from the Participant’s normal pay or other amounts payable to the
Participant.  In addition, any statutorily required withholding obligation may
be satisfied, in whole or in part, at the Participant’s election, in the form
and manner prescribed by the Committee, by delivery of Shares of Common Stock
(including Shares issuable under this Agreement).


(g)            Section 83(b).  If the Participant properly elects (as required
by Section 83(b) of  the Code) within 30 days after the issuance of the
Restricted Stock to include in gross income for federal income tax purposes in
the year of issuance the fair market value of such Shares of Restricted Stock,
the Participant shall pay to the Company or make arrangements satisfactory to
the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Restricted Stock.  If
the Participant shall fail to make such payment, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 3(e) hereof.  The Participant acknowledges that
it is his or her sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if he or she elects to utilize such election.


(h)            Delivery Delay.  The delivery of any certificate representing the
Restricted Stock or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable foreign, federal,
state or provincial securities law, or any national securities exchange listing
requirements and the Company is not obligated to issue or deliver any securities
if, in the opinion of counsel for the Company, the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state, local or provincial law or of any
regulations of any governmental authority or any national securities exchange.
If the Participant is currently a resident or is likely to become a resident in
the United Kingdom at any time during the period that the Shares are subject to
restriction, the Participant acknowledges and understands that the Company
intends to meet its delivery obligations in Common Stock with respect to the
Shares of Restricted Stock, except as may be prohibited by law or described in
this Agreement, the Plan or supplementary materials.


4.                Legend.  All certificates representing the Restricted Stock
shall have endorsed thereon the following legends:


(a)            “The anticipation, alienation, attachment, sale, transfer,
assignment, pledge, encumbrance or charge of the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Henry Schein, Inc. (the “Company”) 2013 Stock Incentive Plan (as amended and
restated effective as of May 14, 2013), as amended from time to time (the
“Plan”) and an Award Agreement entered into between the registered owner and the
Company.  Copies of such Plan and Award Agreement are on file at the principal
office of the Company.”


(b)            Any legend required to be placed thereon by applicable blue sky
laws of any state.


Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting date
set forth above.


5.                Securities Representations.  The Shares are being issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant.


The Participant acknowledges, represents and warrants that:


(a)            He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on his or her
representations set forth in this section.


(b)            If he or she is deemed an affiliate within the meaning of Rule
144 of the Act, the Shares must be held indefinitely unless an exemption from
any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).


Form 1
2/14
2
 

--------------------------------------------------------------------------------

 


(c)            If he or she is deemed an affiliate within the meaning of Rule
144 of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.


6.                No Obligation to Continue Employment.  This Agreement is not
an agreement of employment.  This Agreement does not guarantee that the Company
or its Subsidiaries will employ or retain, or continue to employ or retain, the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which any Restricted Stock is
outstanding, nor does it modify in any respect the Company or its Subsidiaries’
right to terminate or modify the Participant’s employment or compensation.


7.                Power of Attorney.  The Company, its successors and assigns,
is hereby appointed the attorney-in-fact, with full power of substitution, of
the Participant for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instruments which such attorney-in-fact
may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an
interest.  The Company, as attorney-in-fact for the Participant, may in the name
and stead of the Participant, make and execute all conveyances, assignments and
transfers of the Restricted Stock, Shares and property provided for herein, and
the Participant hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof.  Nevertheless, the Participant
shall, if so requested by the Company, execute and deliver to the Company all
such instruments as may, in the judgment of the Company, be advisable for the
purpose.


8.                Uncertificated Shares.  Notwithstanding anything else herein,
to the extent permitted under applicable foreign, federal, state, local or
provincial law, the Committee may issue the Shares in the form of uncertificated
shares.  Such uncertificated shares of Restricted Stock shall be credited to a
book entry account maintained by the Company (or its designee) on behalf of the
Participant.  If thereafter certificates are issued with respect to the
uncertificated shares of Restricted Stock, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.


9.                Rights as a Stockholder.  Except as otherwise specifically
provided for in this Agreement (including without limitation, in Section 3(b)
hereof), or the Plan, the Participant shall have no rights as a stockholder with
respect to any shares covered by the Restricted Stock unless and until the
Participant has become the holder of record of the shares, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of any such shares.


10.              Provisions of Plan Control.  This Agreement is subject to all
the terms, conditions and provisions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  The Plan is incorporated herein by
reference.  Capitalized terms in this Agreement that are not otherwise defined
shall have the same meaning as set forth in the Plan.  Subject to Section 3(e),
if and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.


11.              Amendment.  To the extent applicable, the Board or the
Committee may at any time and from time to time amend, in whole or in part, any
or all of the provisions of this Agreement to comply with Section 409A of the
Code and the regulations thereunder or any other applicable law and may also
amend, suspend or terminate this Agreement subject to the terms of the
Plan.  The award of Restricted Stock pursuant to this Agreement is not intended
to be considered “deferred compensation” for purposes of Section 409A of the
Code.  With respect to any dividend equivalents, however, this Agreement is
intended to comply with the applicable requirements of Section 409A of the Code
and shall be limited, construed and interpreted in a manner so as to comply
therewith.


12.              Notices.  Any notice or communication given hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person,
or by regular United States mail, first class and prepaid, to the appropriate
party at the address set forth below (or such other address as the party shall
from time to time specify):


If to the Company, to:
Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747
Attention:  General Counsel


If to the Participant, to the address on file with the Company.


13.              Acceptance.  The requirement of your acceptance as provided in
Section 9(c)(ii) of the Plan is hereby waived and you are deemed to have
accepted the Restricted Stock upon receipt of this Agreement.


14.              Transfer of Personal Data.  If the Participant is currently a
resident or is likely to become a resident in the United Kingdom at any time
during the period that the Shares are subject to restriction, the Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to Restricted Stock
awarded under this Agreement, for legitimate business purposes (including,
without limitation, the administration of the Plan) out of the Participant’s
home country and including to countries with less data protection laws than the
data protection laws provided by the Participant’s home country.  This
authorization/consent is freely given by the Participant.


15.              Section 431.  If the Participant is currently a resident or is
likely to become a resident in the United Kingdom at any time during the period
that the Shares are subject to restriction, as determined by the Company, when
requested and as directed by the Company, the Participant agrees to enter into a
Joint Election with the Company under Section 431 of the Income Tax (Earnings
and Pensions) Act of 2003 (“ITEPA”) for full or partial disapplication of
Chapter 2 ITEPA under the laws of the United Kingdom. The election must be
signed and dated by the Participant and returned to the Company within 14-days
of each grant of Shares.


16.              Miscellaneous.


(a)            This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.


(b)            This Agreement shall be governed and construed in accordance with
the laws of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).


(c)            This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one contract.
 
(d)            The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.


Form 1
2/14
3
 

--------------------------------------------------------------------------------

 


17.              Acquired Rights.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT:
(A) THE COMPANY MAY TERMINATE OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF
RESTRICTED STOCK MADE UNDER THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY
OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND (C)
NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED STOCK
AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE
FUTURE WHATSOEVER.


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 


 
 
HENRY SCHEIN, INC.


/s/ Michael S. Ettinger
Michael S. Ettinger
Senior Vice President, Corporate and Legal Affairs & Secretary


 
PARTICIPANT


[Electronic Signature]
 
[Participant Name]
 


 
[Acceptance Date]
 
 
 
Form 1
2/14
4

